                    Russell K. Ryan # 139835
                1   MOTSCHIEDLER, MICHAELIDES, WISHON,
                    BREWER & RYAN, LLP
                2   1690 West Shaw Avenue, Suite 200
                3   Fresno, California 93711
                    Telephone (559) 439-4000
                4   Facsimile (559) 439-5654

                5   Attorneys for Defendant COMMUNITY
                    ACTION PARTNERSHIP OF MADERA COUNTY
                6
                7                           UNITED STATES DISTRICT COURT
                8                         EASTERN DISTRICT OF CALIFORNIA
                9
               10   LUCINA GURROLA, MARQUELIA                        Case No.: 1:17-cv-01569-LJO-BAM
                    APONTE, MERCEDES JIMENEZ,
               11   MARIA C. ASCENCIO, MAURA                         STIPULATION AND ORDER
                    GOMEZ,                                           REGARDING AMENDMENT OF
               12                                                    SCHEDULING ORDER
               13                 Plaintiffs,

               14          v.

               15   COMMUNITY ACTION PARTNERSHIP
                    OF MADERA COUNTY, a government
               16   entity, and DOES 1 through 100, inclusive,
               17                Defendants.
               18
               19                 Plaintiffs Lucina Gurrola, Marquelia Aponte, Mercedes Jimenez, Maria C.
               20   Ascencio and Maura Gomez (“Plaintiffs”) and Defendant Community Action
               21   Partnership of Madera County (“CAPMC”), by and through their respective counsel of
               22   record, hereby STIPULATE AND AGREE as follows:
               23                 1.     The deposition of the designated person(s) most knowledgeable of
               24   CAPMC pursuant to Federal Rules of Court Rule 30(b)(6) shall have scheduling priority
               25   over the depositions sought by Defendant and shall commence on July 23, 2019 and
               26   continue through at least July 25, 2019, with additional days scheduled as may be
               27   requested by counsel for plaintiffs. The designated persons that will be made available
               28   for the Rule 30(b)(6) deposition(s) are: (a) Mattie Mendez (current Executive Director

MOTSCHIEDLER,
MICHAELIDES,                                                         1
WISHON, BREWER &    ____________________________________________________________________________________________
RYAN, LLP           {00009/0126C//282857.DOC}    Stipulation and Order re: Amendment of Scheduling Order
                1   and Executive Director at the time of the separation of employment of the plaintiffs and
                2   Head Start Director during the relevant time periods of the implementation of the
                3   English Essentials Policy); (b) Irene Yang (Director of Human Resources during time of
                4   the employment separation of the plaintiffs and involved in the interpretation and
                5   implementation of the English Essentials Policy during her tenure); (c) Maritza
                6   Rodriguez (Head Start Director during time of employment separation and employed at
                7   CAPMC in the Head Start program during the relevant time periods); and (d) Donna
                8   Tooley (Chief Financial Officer and part of management team at the relevant time
                9   periods of the implementation of English Essentials Policy and employment separation
               10   of the plaintiffs).
               11                  2.     IT IS FURTHER STIPULATED between the parties that trial
               12   related dates be continued approximately 90 days and scheduled as follows:
               13                  A.     Expert Disclosure:          January 15, 2020
               14                  B.     Supplemental Expert
                                          Disclosure:                 February 14, 2020
               15
               16                  C.     Non-Expert
                                          Discovery Cutoff:           January 10, 2020
               17
               18                  D.     Expert Discovery
                                          Cutoff:                     March 24, 2020
               19
               20                  E.     Pretrial Motion
                                          Filing Deadline:            March 1, 2020
               21
               22                  The parties propose that the pre-trial conference and trial shall likewise be

               23   continued for 90 days as follows:

               24                  A.     Pretrial Conference:        February 12, 2010
               25                                                     9:00 a.m.
                                                                      Dept: 4 (LJO)
               26
               27                  B.     Trial                       July 7, 2020
                                                                      8:30 a.m.
               28                                                     Dept: 4 (LJO)
MOTSCHIEDLER,
MICHAELIDES,                                                         2
WISHON, BREWER &    ____________________________________________________________________________________________
RYAN, LLP           {00009/0126C//282857.DOC}    Stipulation and Order re: Amendment of Scheduling Order
                1                 The reason for the continuance of these dates is to accommodate counsel
                2   for CAPMC as he continues his ongoing recovery from his catastrophic injuries (and
                3   subsequent incapacity for several months) and the associated continuances of trials and
                4   related matters resulting from the incapacity and subsequent recovery.
                5                 Further, the parties have identified more than 40 potential witnesses in the
                6   Rule 26 Disclosure Statements for possible deposition, including the potential of out-of-
                7   state depositions.
                8   Dated: June 26, 2019                       MOTSCHIEDLER, MICHAELIDES,
                                                               WISHON, BREWER & RYAN, LLP
                9
               10
                                                               By: /s/Russell K. Ryan
               11
                                                                     Russell K. Ryan, Attorneys for
               12                                                    Defendant Community Action
                                                                     Partnership of Madera County
               13
               14
               15
                    Dated: June 26, 2019                       LANG, RICHERT & PATCH
               16
               17
               18                                              By:    /s/Charles Trudrung Taylor
                                                                      Charles Trudrung Taylor, Attorneys for
               19                                                     Plaintiffs
               20
               21
               22
               23
               24
               25
               26
               27
               28

MOTSCHIEDLER,
MICHAELIDES,                                                         3
WISHON, BREWER &    ____________________________________________________________________________________________
RYAN, LLP           {00009/0126C//282857.DOC}    Stipulation and Order re: Amendment of Scheduling Order
                1                                                ORDER
                           Having reviewed the parties’ stipulation, the Court DENIES their request to modify the
                2
                    Scheduling Order in this action without prejudice as the parties have failed to make an adequate
                3
                    showing of good cause for the requested modification. Fed. R. Civ. P. 16(b). The parties have
                4
                    not established why further extensions of all applicable deadlines in excess of ninety days are
                5
                    necessary in addition to the lengthy extensions which the Court previously granted on the basis
                6
                    of counsel for Defendant’s incapacity. (Doc. No. 36.) Furthermore, the number of potential
                7
                    witnesses identified in the parties’ Initial Disclosures for possible deposition does not establish
                8
                    good cause for modification of the Scheduling Order, as Federal Rule of Civil Procedure 30(a)(2)
                9
                    limits the parties to ten depositions each absent a stipulation or leave of Court.
               10
               11
                    IT IS SO ORDERED.
               12
               13      Dated:     July 2, 2019                                /s/ Barbara    A. McAuliffe           _
                                                                        UNITED STATES MAGISTRATE JUDGE
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

MOTSCHIEDLER,
MICHAELIDES,                                                         4
WISHON, BREWER &    ____________________________________________________________________________________________
RYAN, LLP           {00009/0126C//282857.DOC}    Stipulation and Order re: Amendment of Scheduling Order
